Name: Commission Regulation (EEC) No 1363/85 of 24 May 1985 amending Regulation (EEC) No 1767/82 as regards the adjustment of the free-at-frontier values of certain cheeses for the 1985/86 milk year
 Type: Regulation
 Subject Matter: cooperation policy;  prices;  processed agricultural produce
 Date Published: nan

 27. 5 . 85 Official Journal of the European Communities No L 139/3 COMMISSION REGULATION (EEC) No 1363/85 of 24 May 1985 amending Regulation (EEC) No 1767/82 as regards the adjustment of the free-at-frontier values of certain cheeses for the 1985/86 milk year THE COMMISSION OF THE EUROPEAN COMMUNITIES, laid down by Commission Regulation (EEC) No 1767/82 (^ as last amended by Regulation (EEC) No 212/85 (6) ; Having regard to the Treaty establishing the European Economic Community, whereas, as a result of the fixing of the target price and the threshold prices for the 1985/86 milk year, it is necessary to adjust some free-at-frontier values shown in Annex I to Regulation (EEC) No 1767/82 ; Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1298/85 (2), and in particular Article 14 (7) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Whereas Articles 7 (2) and 9 (2) of Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products and amending Regulation (EEC) No 950/68 on the Common Customs Tariff (3), as last amended by Regu ­ lation (EEC) No 1300/85 (4), provide for the adjust ­ ment of the free-at-frontier values for certain cheeses for any variation in the target price for milk or the threshold price of Cheddar ; whereas these values were HAS ADOPTED THIS REGULATION : Article 1 Points (d), (e) and (f) in Annex I to Regulation (EEC) No 1767/82 are hereby amended as follows : 'CCT heading No Description Countryof origin Import levy in ECU per 100 kg net weight (a) ex 04.04 A Emmentaler, Gruyere, Sbrinz, Appenzell, Vacherin fribour ­ geois and Tete de moine, not grated or powdered, of a minimum fat content of 45 % by weight, in the dry matter, matured for at least two months in the case of Vacherin fribourgeois and at least three months in the case of the others :  Whole cheeses with rind (') (a), of a free-at-frontier value (2) of not less than 362,88 ECU but less than 387,06 ECU per 100 kg net weight,  Pieces packed in vacuum or in inert gas, with rind (') (a) on at least one side, of a net weight of not less than 1 kg but less than 5 kg and of a free-at-frontier value of not less than 387,06 ECU but less than 411,24 ECU per 100 kg net weight Switzerland 18,13 (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 137, 27. 5 . 1985, p. 5 . (3) OJ No L 329, 24. 12. 1979, p. 1 . b) OJ No L 137, 27 . 5. 1985, p. 7. 0 OJ No L 196, 5 . 7. 1982, p . 1 . 6) OJ No L 24, 29 . 1 . 1985, p. 15 . No L 139/4 Official Journal of the European Communities 27. 5 . 85 CCT heading No Description Countryof origin Import levy in ECU per 100 kg net weight (b) ex 04.04 A Emmentaler, Gruyere, Sbrinz, Appenzell, Vacherin fribour ­ geois and Tete de Moine, not grated or powdered, of a minimum fat content of 45 % by weight, in the dry matter, matured for at least two months in the case of Vacherin fribourgeois, and at least three months in the case of the others :  Whole cheeses with rind (') (a), of a free-at-frontier value (2), not less than 387,06 ECU per 100 kg net weight,  Pieces packed in vacuum or in inert gas (3), with rind (') (a) on at least one side, of a net weight of not less than 1 kg and of a free-at-frontier value (2) not less than 41 1,24 ECU per 100 kg net weight,  pieces packed in vacuum or in inert gas (3), of a net weight not exceeding 450 g and of a free-at-frontier value (2) of not less than 445,09 ECU per 100 kg net weight Switzerland 9,07 (d) ex 04.04 E I b) 1 Cheddar, made from unpasteurized milk, of a minimum fat content of 50 % by weight, in the dry matter, matured for at least nine months, of a free-at-frontier value (2) per 100 kg net weight of not less than :  293,86 ECU in the case of whole cheeses (') (b),  312,00 ECU in the case of cheeses of a net weight of not less than 500 g,  324,09 ECU in the case of cheeses of a net weight of less than 500 g, subject to an annual tariff quota of 2 750 tonnes Canada 12,09' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 27 May 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 May 1985. For the Commission Frans ANDRIESSEN Vice-President